Citation Nr: 1444696	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  05-24 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral pes planus prior to April 29, 2014 and to a rating in excess of 50 percent thereafter.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which, in pertinent part, granted the Veteran's claim for service connection for bilateral pes planus and assigned an initial 10 percent rating. 

The Veteran withdrew her request for a hearing in August 2012.  In a December 2012 decision, the Board denied the instant claim and remanded two additional claims, including a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran appealed the Board's denial.  In a June 2013 Order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion of the parties, thus remanding the claim back to the Board for action consistent with the terms of the joint motion.  In February 2014, the Board remanded the case for further development.   In a June 2014 rating decision, the Appeals Management Center (AMC) granted an increased, 50 percent rating for the pes planus effective April 19, 2014. 

The Board notes that while a claim for a TDIU may sometimes be considered as part and parcel of a claim for increase, in this case, the Veteran has already explicitly raised a TDIU claim, which is still subject to development by the Agency of Original Jurisdiction (AOJ).  Consequently, it is not currently before the Board and will not be addressed in this decision.   


FINDINGS OF FACT

1.  Prior to April 29, 2014, the Veteran's bilateral pes planus was manifested by moderately severe disability of each foot; pronounced pes planus and severe disability of each foot was not shown.  

2.  From April 29, 2014, the Veteran's bilateral pes planus was shown to be pronounced; severe disability of each foot was not shown.  

CONCLUSIONS OF LAW

1.  Prior to April 29, 2014, the criteria for a 20 percent but no higher rating for pes planus of each foot are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.40, 4.45, 4.71a, 5276, 5284 (2013).

2.  From April 29, 2014, the criteria for a rating in excess of 50 percent for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.40, 4.45, 4.71a, 5276, 5284 (2013).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The instant appeal with regard arises from disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104  and 7105.  Hartman, supra.

Also, where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of prejudice in this case with regard to the instant claim.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim. 38 U.S.C.A. §5103A: 38 C.F.R. §3.159(c), (d).  VA will help a claimant obtain records relevant to her claim whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  

VA has met the duty to assist the Veteran in the development of the instant claim. The evidence of record includes the service treatment records, VA treatment records, Tricare treatment records, Social Security Administration (SSA) records, various private treatment records and VA examination reports, including a recent VA examination report from April 2014.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran. Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate her claim for increase.

II.  Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

Bilateral acquired flatfoot that is moderate with a weight bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet warrants a 10 percent rating.  Severe acquired flatfoot with objective evidence of a marked deformity (pronation, abduction, etc.), pain on manipulation and the use of accentuated, indication of swelling on use and characteristic callosities warrants a 30 percent rating.  Pronounced acquired flatfoot with marked pronation, extreme tenderness of the plantar surfaces on the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation and not improved by orthopedic shoes or appliances warrants a 50 percent rating.  38 C.F.R. § 4.71a, 5276. 

A moderate foot injury warrants a 10 percent rating; a moderately severe foot injury warrants a 20 percent rating and a severe foot injury warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5284.

Malunion or nonunion of the tarsal that is moderate warrants a 10 percent rating, a 20 percent rating if moderately severe and a 30 percent rating if severe.  38 C.F.R. § 4.71a, Code 5283.

Acquired claw foot (pes cavus) with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle and definite tenderness under the metatarsal heads warrants a 10 percent rating.  Bilateral claw foot with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to right angle, shortened plantar fascia and marked tenderness under the metatarsal heads warrants a 30 percent rating.  Bilateral claw foot with a marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and a marked varus deformity warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5278. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A January 2005 VA treatment note indicated that the Veteran has had multiple custom and over-the-counter orthotics in the past which provided no relief for her symptoms.  Physical examination revealed low arches bilaterally.  These arches collapsed with pain to palpation over the medial band of the plantar fascia.

A March 2005 VA treatment note reflected the Veteran's reports of a sharp shooting pain along her bunion deformities in both feet as well as soreness at the bottom of both heels which was aggravated with standing and walking for periods over one hour.  She rated this pain as "8/10."  Swelling due to standing and walking at work was reported.  Numerous over-the-counter and custom made orthotic devices were noted to have been used but such treatment did not help in decreasing her foot pain. Physical examination revealed pain with palpation to the bony prominence at the first metatarsophalangeal joint and medial ankle bilaterally with no pain to both heels.  There was decreased medial longitudinal arch height bilaterally.  The Veteran's feet were cast for dress orthotic devices.

A July 2005 VA joints examination reflected the Veteran's reports of continued foot pain with spasms, swelling, fatigability and lack of endurance.  Redness was denied. Her symptoms were reported to be mild at rest and she had severe pain while standing and walking.  Flare-ups consisting of severe pain were reported to last about one week, were caused by walking or standing and were relieved by medication, non-weight bearing and foot soaks.  Such flare-ups resulted in additional limitation of motion and functional impairments and there were times when she could not walk due to numbness in digits one through four of the right foot.  She used medication for these symptoms and it was effective. 

Physical examination revealed tenderness to the plantar and dorsal aspect of the left lateral area as well as moderate tenderness on palpation of the Veteran's Achilles tendon.  Examination was negative for calluses of the feet, abnormal shoe pattern, skin changes, vascular changes, hammertoes, high arches, clawfoot or other active or passive deformity except flat feet or malalignment of the Achilles tendon.  There was no degree of valgus correctable by manipulation and palpation of the forefoot produced no pain.  There were flat arches in the midfoot without tenderness and a hallux valgus angulation of 30 degrees on the right and 15 degrees on the left.  The Veteran was unable to do a squat, perform supination/pronation or rise on the heels or toes due to foot pain.  An accompanying foot X-ray revealed moderate hallux valgus deformities with mild medial bursitis, pes planus and mild flexion deformities of the distal interphalangeal joints of the fourth ventricles. 

An August 2005 VA post-operative note indicated that the Veteran underwent an Austin bunionectomy to the right metatarsophalangeal joint due to a right foot hallux abductovalgus.

A November 2005 VA podiatry examination reflected the Veteran's reports of daily stabbing bilateral foot pain that was rated as "10/10" and resulted in a 60 percent functional loss.  This pain was caused by walking greater than 10 to 15 minutes or climbing five or six stairs.  She reported being able to perform almost no activity at all for one to two days until such pain resolved and her symptoms were treated with medication.  Weakness, stiffness, swelling, heat or fatigability were denied but there was some intermittent redness.  She reported using braces that were "some" help and inserts which helped but denied using corrective shoes or canes.  Despite undergoing bunion surgery four months previously, she continued to report severe pain.

Physical examination revealed calluses on the Veteran's heels as well as the first and second metatarsal areas bilaterally.  There was no heat, redness, warmth, swelling or tenderness found in the left foot.  There was some right foot swelling of the lateral malleolar area and first metatarsal area. The Veteran ambulated with a limp off of her right leg due to pain associated with her recent surgery.  There was no abnormal shoe wear, hammertoes, high arches, forefoot malalignment or midfoot malalignment.  The Achilles tendon had a 30 degrees valgus and could not be aligned due to pain.  Standing, supination and pronation were normal.  She was not able to squat due to her right foot while rising on the toes and heels could not be done.  Hallux valgus was 30 degrees on the right and 15 degrees on the left.  An accompanying right foot X-ray revealed a status-post bunionectomy by osteotomy of the right distal first metatarsal neck. 

A December 2005 Tricare treatment note indicated that the Veteran had custom arch supports and low arches.  There was tenderness to palpation of the bilateral plantar fascia on physical examination.  She was noted to have a waddle type lazy gait.

A December 2006 VA treatment note contained the Veteran's reports of heel pain, with the left worse than the right, particularly on the first step in the morning.  She used custom orthotics with added padding to the heels, which was reported to have helped.  Physical examination found low arches bilaterally with mild pain to direct palpation over the left Achilles tendon at insertion and to the plantar medial calcaneal tubercle.  A foam pad was dispensed and fabricated for the left foot.

A February 2007 VA podiatry examination reflected the Veteran's reports of numbness around the second toe of the right foot which began about eight weeks after having a bunionectomy as well as pain to the right heel at the site where the bunion was removed.  She reported flare-ups of joint disease that occurred weekly or less often and were precipitated by prolonged standing.  She was able to stand for 15 to 30 minutes and was unable to walk more than a few yards.  Physical examination found the loss of sensation to the second toe of the right foot. Examination was negative for painful motion, swelling, tenderness, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus, hallux rigidus, vascular foot abnormality, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, muscle atrophy in the foot or other foot deformity.  Gait was noted to be appropriate with no waddling or limping.

A June 2007 VA treatment note indicated that there was mild tenderness over the extensor longus tendon.

An August 2007 VA left foot X-ray revealed pes planus, mild plantar spurring and a hallux valgus deformity without significant osseous, articular or soft tissue abnormalities.

An August 2007 VA post-operative note indicated that the Veteran underwent an Austin bunionectomy of the left foot due to a bunion on the first metatarsophalangeal.

An October 2007 VA treatment note indicated that there was pain on palpation to the area of the osteotomy site but no pain on palpation of the Achilles tendon.

A February 2009 VA podiatry examination reflected the Veteran's reports of sharp pain in the bottoms and sides of her feet, mostly the medial aspect around the ankle, which was worse in the morning. Other symptoms included stiffness and swelling. She reported being hardly able to stand in the morning but it improved "after a while."  Her pain worsened with excess standing and walking.  The use of special braces, special shoes, a cane or crutches were denied.  She did use a light splint for the left foot and her podiatrist was planning on providing her with custom orthotics. Physical examination revealed a moderate amount of tenderness at the plantar aspects of both feet, the heels and the ankles.  She was unable walk on her toes or heels due to foot and ankle pain.  The examiner found that functional loss due to pain and functional impairment of the feet was moderately severe, 75%.  The Veteran seemed to be having problems primarily with pes planus and plantar fasciitis with not much tenderness noted in the area of her bunionectomy.    

At an April 29, 2014 VA examination, the examiner diagnosed the Veteran with bilateral pes planus.  The Veteran reported ongoing pain in the feet at rest and with standing.  There was also aching/cramping pain in the bottom of the mid-feet with rest.  With weight bearing, she had a pain/cramping sensation on top of the foot just proximal to 1st metatarsophalangeal (MTP) joint along with increased pain and cramping in the bottom of the foot near the heel with a sharp, stabbing pain which became excruciating, and an aching pain on the lateral heel as well.  She stated that she could only stand about 10 to 15 minutes due to pain in the feet.  She did have calluses, which she routinely had to treat to keep them controlled.  She reported swelling of the feet with use.  She had minimal to no relief with orthotics as she had had great difficulty using them due to ongoing foot swelling 

She reported pain with weight bearing, cramping pain in the top of the foot, stabbing pain in the bottom of the foot near the heel, which felt like a "ripping" sensation, achy pain on the outside of the foot with non-weight bearing and aching of the bottom of the foot, especially near the heel.  She noted that standing for 10 to 15 minutes made the pain in her feet unbearable.  She indicated that she had to spend a lot of her time sitting down and that she had to take medication to help control her foot pain.  

Physical examination showed pain on use of the bilateral feet, which was accentuated by manipulation.  There was also indication of swelling on use and the Veteran had characteristic calluses.  The examiner reiterated that the Veteran had tried arch supports and orthotics but that her condition had remained symptomatic.  There was extreme tenderness of the plantar surfaces of both feet, which was not improved by orthopedic shoes or appliances.  The Veteran also had decreased longitudinal arch height of one or both feet on weight-bearing.   

There was marked pronation that was not improved by orthopedic shoes or appliances.  The weight bearing line did not fall over or medial to the great toe and there was not a lower extremity deformity other than pes planus causing alteration of the weight-bearing line.  However, the Veteran did have inward bowing of the Achilles tendon.   The Veteran also had mild or moderate symptoms due to bilateral hallux valgus and had had surgery for hallux valgus, bilateral tarsal osteotomy/metatarsal head osteotomy in 2005 and 2007.  

There was pain on physical examination, which contributed to functional loss, including less movement than normal, pain on movement, pain on weight bearing, pain on non-weight bearing, disturbance of locomotion, interference with standing, and lack of endurance.  The examiner noted that due to her pes planus, the Veteran could not perform any extended standing or walking (more than 10 to 15 minutes).  The examiner also noted that while the Veteran had some symptoms from her hallux valgus status post-surgery bilaterally, the predominant limiting symptom for her was her pes planus. She did have calluses, which she kept to a minimum
through abrasion/self-treatment but the areas of callus (posterior/medial heel)
were definitely present on examination.  Her gait was mildly antalgic due to her foot condition.  The examiner noted that February 2011 X-rays of the feet had shown bilateral pes planus, bilateral plantar calcaneal spurs, bilateral osteotomy screws through the neck of the first metatarsal, but were otherwise unremarkable.

Prior to April 29, 2014, the Veteran was reasonably shown to have moderately severe disability of each foot.  In this regard, the February 2009 VA examiner specifically found that functional loss due to pain and functional impairment of  the feet was moderately severe, 75% and that this functional loss emanated primarily from her pes planus and associated plantar fasciitis.   Additionally, earlier examination findings and self-reports are relatively consistent with this level of functional loss.  In this regard, during the November 2005 VA podiatry examination, the Veteran's stabbing bilateral foot pain was noted to result in a 60 percent functional loss, with pain after walking greater than 10 to 15 minutes or climbing five or six stairs.  Also, during the February 2007 VA podiatry examination, the Veteran reported flare-ups of joint disease that occurred weekly or less often and were precipitated by prolonged standing, and that she was generally able to stand for only 15 to 30 minutes.  While these findings may represent a slightly lesser degree of impairment than that noted by the February 2009 VA examiner, overall, they still reasonably support a finding of moderately severe impairment of both feet.  Thus, given this relative consistency of impairment, and resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire appeal period prior to April 29, 2014, 20 percent ratings are warranted for pes planus manifested by moderately severe impairment of each foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

A higher 50 percent rating is not warranted prior to April 29, 2004, as pronounced bilateral pes planus was not shown.  In this regard, while some level of tenderness of the plantar surfaces of the feet was generally shown, it was not objectively found to be extreme.  Similarly, while spasms were noted, they were not found to be severe on manipulation.  Additionally, the Veteran was not specifically found to exhibit a marked level of pronation.  Accordingly, although the Veteran may have exhibited marked inward displacement, given that the other symptomatology compatible with pronounced pes planus was not shown prior to April 29, 2014, assignment of the higher 50 percent rating is not warranted for this time frame.

Also, higher 30 percent ratings are not warranted under Diagnostic Code 5284 for severe impairment of the feet.  In this regard, on an ongoing basis, the Veteran's level of functional loss was not found to be greater than that found by the February 2009 VA examiner; i.e. moderately severe impairment of the bilateral feet.  Notably, the Veteran was generally still able to stand for at least 15 minutes and to walk to some extent, albeit while experiencing pain.  This level of impairment is most compatible with assignment of the existing 20 percent ratings for moderately severe impairment of each foot.      
  
Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  Once again, the Veteran was generally shown to retain some level of function, allowing her to generally stand up to 15 or more minutes and to walk to some extent.  This level of functional loss is adequately compensated by the existing, 20 percent ratings for moderately severe impairment of each foot.  

The Board has also considered whether any higher rating could be awarded by employing any of the other rating codes applicable to disability of the feet.   However, as severe malunion or nonunion of the tarsal or metatarsal bones and bilateral claw foot are not shown, these Codes are not applicable.  38 C.F.R. §§ 4.71a, Codes 5278, 5283.  Thus, in sum, on a schedular basis, 20 percent but no higher ratings are warranted for pes planus of each foot for the entire appeal period prior to April 29, 2014.

From April 29, 2014, the Veteran has already been assigned a 50 percent rating for his bilateral pes planus.  This is the highest rating available under Code 5276.  Additionally, considering Code 5284, severe overall impairment of each foot has not been shown.  In this regard, during the April 29, 2014 VA examination, the Veteran was still noted to be able to stand for about 10 to 15 minutes and was also able to walk to some extent.  This level of overall impairment is best characterized as moderately severe.  Thus, assignment of higher, 30 percent ratings for each foot is not warranted.  Additionally, as severe malunion or nonunion of the tarsals or metatarsals is not shown, there is no basis for assigning higher ratings under Code 5283.  38 C.F.R. § 4.71a.  

Additional factors that could provide a basis for an increase have also been considered; however, from April 29, 2014, the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§ 4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  In this regard, during the April 29, 2014 VA examination, the Veteran was found to have significant functional loss, including less movement than normal, pain on movement, pain on weight-bearing, pain on non-weight bearing, disturbance of locomotion, interference with standing, and lack of endurance.  However, once again, she was still able to stand or walk for 10 to 15 minutes, findings compatible with the assignment of the existing 50 percent rating for the bilateral foot disability.    

The Board notes that the Veteran has been rated separately for her bilateral hallux valgus, status-post bunionectomy, including nontender scarring, and that the assigned rating is not currently on appeal.  The Board therefore does not have jurisdiction over that issue and a higher rating for this disability is not for consideration.

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is warranted for any time frame during the appeal period.  38 C.F.R. § 3.321(1)(b).
However, there is no indication of an exceptional disability picture such that the schedular evaluation for the Veteran's service-connected bilateral pes planus is inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The symptoms associated with her disability (i.e., pain, spasm, cramping, swelling, reduced movement, disturbance of locomotion, difficulty standing or walking for long periods and calluses ) are not shown to cause any impairment that is not already contemplated by the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's bilateral pes planus because the rating criteria reasonably describe her disability level and symptomatology.  Accordingly, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(1)(b); Thun, 22 Vet. App. at 115.     


ORDER

A 20 percent but no higher initial rating is granted for the Veteran's right pes planus, subject to the regulations governing the payment of monetary awards.

A 20 percent but no higher initial rating is granted for the Veteran's left pes planus, subject to the regulations governing the payment of monetary awards.

From April 29, 2014, a rating in excess of 50 percent for bilateral pes planus is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


